Citation Nr: 0215289	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  00-10 839	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1991 to June 1991.  

2.  On September 27, 2002, prior to the promulgation of a 
decision in the appeal, the Board of Veterans' Appeals 
(Board) received notification from the appellant that a 
withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.204 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant law and regulations

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by the appellant or by 
his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204.  

Analysis

By cover memorandum dated August 28, 2002, addressed to the 
VA Regional Office in Detroit, Michigan, and received at the 
Board on September 27, 2002, the veteran's accredited 
representative forwarded a statement signed by the veteran.  
The veteran stated he was withdrawing his appeal and that he 
found the issue was satisfied.  

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



		
Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



